United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                               Nos. 96-2141/2226/3762
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         * Appeals from the United States
David Hooker; Gloria J. Hooker,          * District Court for the
                                         * Eastern District of Arkansas.
            Appellants,                  *
                                         *       [UNPUBLISHED]
Deere Credit Services, Inc.; St. Francis *
County Farmers Association,              *
                                         *
            Defendants.                  *
                                    ___________

                            Submitted: November 4, 1997
                                Filed: November 7, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       David and Gloria Hooker, husband and wife, appeal from the District Court&s1
orders granting summary judgment in favor of the government in its action to foreclose


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
liens on three pieces of farm equipment, requiring the Hookers to post a supersedeas
bond, and directing them to deliver the farm equipment to the government. After
carefully reviewing the record, we affirm the District Court&s judgment. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-